Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 29, 2014

                                      No. 04-13-00827-CV

                     IN THE INTEREST AND PROTECTION OF J.G.,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2013-MH-3502
                          Honorable Oscar J. Kazen, Judge Presiding


                                         ORDER
        The trial court’s judgments were signed on November 13, 2013, and appellant timely
filed notice of appeal. The clerk’s record was filed in this court on November 22, 2013, and the
reporter’s record was filed on February 12, 2014. Appellant’s brief was therefore initially due to
be filed on March 14, 2014. Appellant has requested two extensions which were granted for a
total of sixty days. In our last order issued on May 1, 2014, we granted appellant’s second
motion for extension in part and stated that the appellant’s brief was due on May 15, 2014. To
date, neither the appellant’s brief nor a motion for extension has been filed. See TEX. R. APP. P.
10.5(b).

       It is therefore ORDERED that appellant show cause in writing within fifteen (15) days
from the date of this order why this appeal should not be dismissed for want of prosecution. See
TEX. R. APP. P. 38.8(a).


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court